In an action to foreclose mortgages, the defendant 592 Pacific Street Realty Corporation appeals from stated portions of an order of the Supreme Court, Kings County (Barasch, J.), dated April 15, 2002, which, inter alia, denied its motion to vacate a foreclosure sale and referee’s deed.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant was not entitled to notice of the foreclosure sale as it did not answer the complaint, appear in the foreclosure action, or demand notice of the sale (see RPAPL 231; Colombi v RWL Constr. Corp., 278 AD2d 191 [2000]; Polish Natl. Alliance of Brooklyn v White Eagle Hall Co., 98 AD2d 400, 403 [1983]). Further, the appellant has not provided evidence of fraud, collusion, mistake, or misconduct, upon which a court in its equitable powers may set aside the foreclosure sale (see CPLR 2003; Guardian Loan Co. v Early, 47 NY2d 515, 520 [1979]; Aronian v Double R. Assoc., 299 AD2d 432 [2002]; 36 N. Water v Mark Caliper, Inc., 295 AD2d 499 [2002]; Dime Sav. Bank of N.Y. v Zapala, 255 AD2d 547, 548 [1998]).
The remaining contentions are either without merit or academic. Florio, J.P., S. Miller, Goldstein and Adams, JJ., concur.